297 S.W.3d 662 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
James D. FEARS, Defendant/Appellant.
No. ED 92228.
Missouri Court of Appeals, Eastern District, Division Two.
November 24, 2009.
Shaun J. Mackelprang, Jefferson City, MO, for Plaintiff/Respondent.
Jessica Hathaway, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA COHEN, J.

ORDER
PER CURIAM.
James D. Fears appeals from the judgment of the trial court entered upon a jury verdict convicting him of the Class C felony *663 of stealing a motor vehicle in violation of Section 570.030[1] and the Class D felony of resisting or interfering with arrest in violation of Section 575.150. We have reviewed the briefs of the parties and the record on appeal and find no plain error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2006, unless otherwise indicated.